     Case 2:18-cv-06470-SP Document 32 Filed 08/21/20 Page 1 of 1 Page ID #:1372



     PATRICIA L. McCABE, CSBN 156634
 1   KRISTIN E. BERK, CSBN 275840
     Law Offices of Patricia L. McCabe
 2   7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
 3   (818) 907-9726; Fax: (818) 907-6384
     Email: patricia@mccabedisabilitylaw.com
 4
     Attorneys for Plaintiff,
 5   JOSE LUIS BARAJAS
 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                       WESTERN DIVISION
10

11
     JOSE LUIS BARAJAS                                      Case No. 2:18-CV-06470-SP
               Plaintiff,
12

13   v.                                                     ORDER FOR AWARD OF
                                                            ATTORNEY FEES UNDER THE
14
     ANDREW SAUL,                                           EQUAL ACCESS TO JUSTICE ACT
15   Commissioner of Social Security                        (EAJA)
16
                  Defendant.                                Judge: Honorable Sheri Pym
17

18

19         Based upon the parties’ Stipulation for Award of Attorney Fees under The
20   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
21   Patricia L. McCabe, Counsel for Plaintiff, in the amount of $6,036.46, pursuant to
22   28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
23

24   Date: August 21, 2020                           ________________________________
                                                     Sheri Pym
25
                                                     United States Magistrate Judge
26

27

28



                   [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                         -1
